Citation Nr: 0610364	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to service-connected post 
phlebitic syndrome of the right leg.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected post phlebitic 
syndrome of the right leg.

3.  Entitlement to an increased rating for post phlebitis 
syndrome of the right leg, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before an Acting Veterans Law Judge at 
the RO in May 2005, but an accurate transcription could not 
be obtained from the recording of that hearing.  The veteran 
elected to have an additional hearing, which was carried out 
before an Acting Veterans Law Judge in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claim.

The veteran contends that his congestive heart failure is 
related to his service-connected post phlebitic syndrome of 
the right leg, and that the post phlebitic syndrome has 
aggravated his diabetes.  He also contends that his post 
phlebitic syndrome of the right leg is worse than is 
reflected by the current 40 percent evaluation.

On review of the record, the Board notes that a July 2001 VA 
examiner opined that the veteran's phlebitis had no direct 
effect on his heart or diabetes conditions.  He did not 
discuss the underlying rationale for his opinion.  The Board 
further observes that the veteran's private physician, 
B.E.M., D.O., opined in a July 2000 letter that the veteran's 
conditions are related to his phlebitis.  He also failed to 
discuss the underlying rationale for his conclusion.  As 
such, the Board has determined that it cannot properly 
adjudicate the veteran's claims of entitlement to service 
connection for diabetes mellitus and congestive heart 
failure.  Accordingly, records from Dr. M. should be 
obtained, and the veteran should be afforded a VA examination 
that fully addresses his claims.

The Board notes that the veteran has not been afforded a VA 
examination of his post phlebitic syndrome of the right leg 
since January 2004.  In a May 2005 letter, Dr. M. wrote that 
the veteran's symptoms included board-like edema, subacute 
and chronic deep vein thrombosis, and ascending cellulitis.  
This suggests that the veteran's service-connected post 
phlebitic syndrome has become worse.  A current VA 
examination should be conducted.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an appropriate release from the 
veteran, and request from Dr. M. records 
of treatment for the veteran's post 
phlebitic syndrome, congestive heart 
failure, and diabetes mellitus for the 
period from February 2000 to the present.  

Dr. M. should also be asked to discuss 
the underlying rationale for his 
conclusion that the veteran's conditions 
are related to his post phlebitic 
syndrome.  

2.  Upon completion of the above directed 
development, schedule the veteran for an 
examination to determine the nature and 
etiology of the veteran's diabetes 
mellitus and congestive heart failure.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's congestive heart 
failure or diabetes mellitus are 
proximately due to or been chronically 
worsened by the veteran's service-
connected post phlebitic syndrome of the 
right leg, or are otherwise etiologically 
related to the veteran's active service.  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.  

3.  The veteran should also be afforded 
an examination to determine the extent of 
his post phlebitic syndrome of the right 
leg.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

The examiner should fully describe all 
symptoms attributable to the veteran's 
post phlebitic syndrome of the right leg.  
Specifically, the examiner should 
indicate whether there is subcutaneous 
induration, stasis pigmentation, eczema, 
persistent ulceration, or board-like 
edema and constant pain at rest.  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________	
	____________________________
                 K. OSBORNE				         WAYNE 
M. BRAEUER
     Acting Veterans Law Judge			   	 Veterans Law 
Judge
     Board of Veterans' Appeals			      Board of 
Veterans' Appeals



_____________________________________
MILO H. HAWLEY
Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


